Title: To Benjamin Franklin from Madame Brillon: Two Letters, [c. January 1779]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin



  [c. January, 1779]

  I.
ce mardi matin

Mille graces au bon papa, qui veut bien songer a sa fille:
je n’ai plus de fiévre, et suis mieux au total mais je dors mal encore, je n’ai guérre d’appetit, je souffre, et me sens peu de force; je vais partir pour paris ou j’irai voir mon médecin qui est mon ami, il ne me fait jamais prendre de drogues, et trouve quélquefois un régime doux qui me soulage: demain j’attends mon bon papa, le plaisir de le voir accroist mon bonheur en santé, et me fait oublier mes meaux quand je suis malade; si le papa me voit souvent mélancolique, il sçait que c’est la pente, l’habitude des ames bien tendre; il pourra dire, elle m’amuse moins qu’une autre fémme; mais je me flatte que mon papa ajouttera, elle m’aime plus a elle seule que toutes les fémmes ensembles: adieu, vous que mon coeur aima du premiér instant de notre connoissance; a demain, a tous les jours que votre amitie voudra bien donnér a votre fille, a votre amie:
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
 
II.
ce mércredi matin
Mon aimable papa, je suis encore obligé de reméttre le plaisir d’allér déjeunér avéc vous demain pour raisons que je vous dirai ce soir; j’éspére que vous n’aurés pas la rancune de me privér de la satisfaction que j’ai toujours a passér quélques heures avéc vous parceque demain je trouve de l’impossibillité a vous allér voir; je me dédomagerai dimanche de ce que je pérdrai demain; et ce soir mon papa viendra prendre le thé avéc moi me consollér d’éstre encore un peu malade, jouér une partie d’échéc qu’il me gagnera, ecouttér quelques noëls; et s’il y est toujours sensible, l’assurance que pérsonne au monde ne l’aime plus que moi:/:
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
